Citation Nr: 0703036	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for osteopenia, claimed 
as bone density loss, as secondary to a service-connected 
seizure disability.

3.  Entitlement to an increased disability rating for a 
seizure disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in December 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that following the December 2005 video 
conference hearing, the record was held open for 90 days to 
allow the veteran to submit additional medical evidence 
related to treatment for his claimed back disability.  As of 
the date of this opinion, no further medical evidence has 
been submitted.


FINDINGS OF FACT

1.  A chronic back disorder was not present in service or 
until years thereafter, and no current back disorder is 
etiologically related to service.

2.  The veteran's osteopenia is etiologically related to his 
service-connected seizure disorder.

3.  The veteran uses Dilantin to control his service-
connected seizure disorder; his most recent seizure occurred 
many years ago.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Osteopenia is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2006).

3.  The criteria for a rating in excess of 10 percent for a 
seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8910-
8911 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in August 2003, prior to the initial 
adjudication of the claims, and March 2004, the RO sent the 
veteran letters informing him of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence in support of his claims, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although these letters did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, they did inform him of the 
evidence that would be pertinent and that he should submit 
such evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice with respect to the disability rating or 
effective date element of his service connection claims or 
with respect to the effective date element of his claim for 
an increased rating, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection for a back disability and an increased 
rating for seizure disorder are not warranted.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claims was no more than harmless error.  The Board has 
determined that service connection for osteopenia is 
warranted.  The initial-disability-rating and effective-date 
elements of the claim are not currently before the Board, and 
the originating agency will have the opportunity to provide 
the required notice before deciding those matters.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded a VA examination in 
response to his claim for an increased rating and his claim 
for service connection for osteopenia.  Although he has not 
been afforded a VA examination in response to his claim for 
service connection for a back disability, no such examination 
is required in this case because the medical evidence 
currently of record is sufficient to fairly decide the claim 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.



Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

A.  Back Disability

The veteran contends that he injured his back while assisting 
with the construction of an officers' golf course in San 
Antonio, Texas during his period of active duty.  Although 
the veteran claims that he cannot remember the exact year his 
alleged back injury occurred, he believes it was around 1959, 
while he was in basic training.  The veteran further claims 
that due to his back injury, he underwent several sessions in 
sick bay of electrotherapy on his back to loosen up his back 
muscles.

During his testimony at the December 2005 video conference 
hearing, the veteran claimed that he has a current diagnosis 
of a nerve problem in his lower back; that he has had two 
discs removed from his back due to this condition; and that 
he has been placed on bed rest several times for weak back 
problems.

Service medical records show that the veteran was seen in 
February 1962 with complaints of low back pain on the right 
side and radiation along the right side of the spine.  The 
notes also indicate that the veteran had a previous episode 
of the same type of back pain during the preceding summer but 
that there was no known precipitating factor for the pain.  
He was diagnosed with a spasm of the muscle group to the 
right of the spine.  The records indicate that the veteran 
received one treatment of moist heat and an electrical 
stimulant, followed by low back flexion exercises, and that 
he was prescribed medication, excused from duty for the day, 
and placed on a home treatment program.  There is no other 
evidence in the service medical records of a diagnosis of or 
treatment for any back disorder.

Private medical records from Mount Sinai Hospital dated in 
May 1977 show that the veteran developed low back pain while 
working on a job as a telephone company operator in April 
1977 and as a result, he was given physical therapy and 
eventually underwent surgery for excision of a large 
herniated disc at the L5, S1 level on the left.  The veteran 
received follow-up treatment and care related to his back 
surgery from Dr. David M. Geetter from May 1977 to July 1978.  
In May and July 1977, Dr. Geetter noted that the veteran was 
experiencing only minimal low back pain and that range of 
motion of the back was good.  In a July 1978 letter, Dr. 
Geetter noted that aside from occasional discomfort in the 
low back during bad weather, the veteran remained essentially 
asymptomatic from the standpoint of his back and left leg 
pain.  However, in the same July 1978 statement, Dr. Geetter 
opined that on the basis of the veteran's then current 
condition and the fact of his surgery, the veteran had a 5 
percent permanent partial disability of his low back.  

An additional April 1983 treatment report from Dr. Geetter 
indicates that the veteran sustained another injury to his 
back in December 1982, with onset of low back and left leg 
pain.  The note states further that following physical 
therapy, he improved considerably and returned to work.  Dr. 
Geetter also noted that the veteran was experiencing 
occasional twinges of discomfort in his low back but 
indicated that range of motion for the back was good.  In 
conclusion, the Dr. noted that although the veteran had the 
potential for recurrent low back problems, he seemed to have 
made a reasonably good recovery from the low back problems he 
was being treated for at that time.

The service medical records document only one brief episode 
of low back pain.  They do not show that the veteran was 
found to have a chronic back disorder.  There is no post-
service medical evidence of any back disorder until 
approximately 15 years after the veteran's discharge from 
service or medical evidence of a nexus between any current 
back disorder and the veteran's military service.  Moreover, 
the history provided by the veteran for clinical purposes 
when he sought treatment for his back in 1977 indicates that 
his back symptoms began in April 1977.  Similarly, when he 
sought treatment for back problems in 1983, it was because of 
an injury sustained in December 1982.  In the Board's 
opinion, the history provided for clinical purposes in 1977 
and 1983 is more probative than his current statements for 
compensation purposes concerning the history of his back 
symptoms.  In addition, even if the veteran sincerely 
believes that his current back disability is related to 
service, his lay opinion concerning medical causation is of 
no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, service connection is not warranted for back 
disability.  

B.  Osteopenia, Claimed as Bone Density Loss

The veteran contends that he has bone density loss as a 
result of medications he takes for his service-connected 
seizure disorder.

Here, there is a current diagnosis of osteopenia.  The 
veteran was afforded a VA examination in August 2003, and 
based on results from a recent DEXA, the examiner diagnosed 
the veteran with osteopenia of the left femoral neck.  With 
respect to medical nexus, the August 2003 examiner stated 
that the presence of osteopenia in the veteran was "not 
unexpected given his chronic use of dilatin [sic], which is 
known to cause bone mineral density.  Furthermore, the 
examiner diagnosed the veteran with "osteopenia of the left 
femoral neck due to dilantin for service-connected seizure."  
The Board notes that there is no contradictory medical 
opinion of record.  Therefore, the Board concludes that the 
preponderance of the evidence supports the veteran's claim.

Increased Rating for Seizure Disorder

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rating criteria for seizure disorders, set forth under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 20 percent evaluation is 
warranted for one major seizure during the preceding two 
years or two minor seizures during the preceding six months; 
and a 10 percent evaluation is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service- 
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability.

The present claim seeking an increased rating was filed in 
July 2003.  Since that time, outpatient treatment records 
from the VA Medical Center in West Haven, Connecticut, dated 
from August 2003 to January 2004; the report from a VA 
examination in August 2003; and the transcript from the 
December 2005 video conference hearing, during which the 
veteran gave testimony related to his claim, have been 
obtained and placed in the record.

All of the medical evidence of record indicates that the 
veteran has been using the medication Dilantin to control his 
seizures since the occurrence of his initial seizure in 1962.  
In addition, up until approximately August 2001, the veteran 
also used the medication Phenobarbital, in conjunction with 
Dilantin, to control his seizures.  The medical evidence of 
record also shows, and the veteran confirms, that the veteran 
has not had a seizure since the late 1970's.  Furthermore, he 
has not been hospitalized or required to visit an emergency 
room for his seizure disability since that time.  
Accordingly, the disability is appropriately rated as 10 
percent disabling under the schedular criteria.

The veteran contends that his seizure disorder has had a 
drastic negative effect on his ability to earn a livelihood.  
Specifically, the veteran claims that, although he no longer 
actually has seizures, because he takes medication to control 
the disability, he is not able to obtain a license to drive a 
school bus, which is the type of employment he was planning 
to pursue upon his retirement from his career with the 
telephone company.  The veteran claims that because he is not 
able to obtain the type of employment he desires while he's 
on medication to control his seizures, he should be given an 
increased rating.  As noted above, disability ratings are 
based on average industrial impairment, not the actual 
industrial impairment of the individual claimant.  However, 
in view of the veteran's contentions, the Board has 
considered whether this case should be referred to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
seizure disorder and that he has not had a seizure for many 
years.  In sum, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra- schedular consideration is not in order.


ORDER

Service connection for a back disability is denied.

Service connection for osteopenia is granted.

A rating in excess of 10 percent for a seizure disorder is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


